FORD, Judge:
The above case has been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials GHL by. Import Specialist Geo. II. Littlejohn on the invoices covered by the above protest, and assessed with duty at the rate of 19 per centum ad valorem under Item 680.60 of the Tariff Schedules of the United States, consists of aneroid barometers, not surveying with altimeter setting, and claimed to be dutiable at 9.5 per centum ad valorem under Item 711.47, TSUS.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of fact, we find and hold that the merchandise marked “A” and initialed on the invoice by the designated import specialist consists of aneroid barometers, not surveying, with altimeter setting. Therefore, the claim in the protest that said merchandise is properly, dutiable at the rate of 9.5 per centum ad valorem under the provisions of item 711.47, Tariff Schedules of the United States, is sustained.
Judgment will be entered accordingly.